Case: 18-60662        Document: 00515212345         Page: 1     Date Filed: 11/25/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                      FILED
                                                                                November 25, 2019
                                       No. 18-60662
                                                                                  Lyle W. Cayce
                                                                                       Clerk
INTERNATIONAL-MATEX TANK TERMINALS; ZURICH AMERICAN
INSURANCE COMPANY,

                                                   Petitioners

v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR; DWAYNE D. VICTORIAN,

                                                   Respondents


                         Petition for Review of an Order of the
                                 Benefits Review Board


Before KING, HIGGINSON, and DUNCAN, Circuit Judges.
STUART KYLE DUNCAN, Circuit Judge:
       Respondent Dwayne Victorian was an assistant shift foreman at an oil-
and-gas storage facility (“Facility” 1) on the Mississippi River owned by
Petitioner International-Matex Tank Terminals (“IMTT”). 2 While at work,
Victorian was injured and disabled. Victorian filed a claim with the
Department of Labor under the Longshore and Harbor Workers’ Compensation
Act (“Act”), 33 U.S.C. § 901 et seq., which, under certain circumstances,

       1 In its own literature, IMTT calls the Facility a “marine terminal.” We avoid that
term because the parties dispute whether the Facility is a “terminal” for purposes of the legal
issues presented in this appeal.
       2   IMTT’s insurer, Zurich American Insurance Company, is also a petitioner.
    Case: 18-60662     Document: 00515212345     Page: 2   Date Filed: 11/25/2019


                                  No. 18-60662

compels employers to compensate employees who become temporarily disabled
while on the job. The administrative law judge (“ALJ”) found that Victorian
fulfilled the Act’s requirements, in part because: (1) Victorian’s injury occurred
at a marine “terminal,” one of the enumerated areas covered by the Act; (2) at
the time of his injury, Victorian was engaged in maritime employment;
(3) Victorian had not reached “maximum medical improvement” when he filed
his claim; and (4) Victorian had made adequate efforts to locate alternative
employment. The Benefits Review Board (“Board”) affirmed the ALJ’s findings.
We will deny IMTT’s petition for review.
                                        I.
                                       A.
      The Facility, one of ten owned by IMTT, lies on the west bank of the
Mississippi River in Gretna, Louisiana. It exists primarily to store oil products:
its sixty storage tanks have a combined capacity of 2.3 million barrels. The
Facility’s operations are centered on the Mississippi River. Although the
Facility is accessible by railroad and commercial truck, all the product stored
at the Facility departs it by ship, and most arrives by ship, too. The Facility’s
dock can accommodate four barges at once and is used by barges every day.
      Facility employees occasionally heat oil to make it easier to pump. They
also sometimes engage in “sparging,” a process by which fuel is created from
diesel and oil. The resultant fuel is consumed by ships that dock at the Facility.
                                       B.
      At the time of his injury, Victorian was an assistant shift foreman.
Typically, during a vessel’s loading or unloading, the assistant foreman
monitors the rate at which product flows from ship to tank or vice versa in
order to ensure the correct amount is transferred. Sometimes, this can be done
from an office and does not require the assistant foreman to be in the yard. But



                                        2
    Case: 18-60662      Document: 00515212345        Page: 3    Date Filed: 11/25/2019


                                    No. 18-60662

increased workload, crew absences, and other circumstances often require the
assistant foreman to work in the yard. For instance, the assistant foreman
must sometimes act as a “pumper,” checking pipes and manifolds in the yard
to ensure product flows correctly. He must also help “blow out” 3 the pipes that
connect tanks to each other and to vessels.
      Victorian participated in all these tasks, assisting in loading and
unloading product from vessels daily. Even when working from the office, he
went to the yard and the dock every day and occasionally had to board vessels.
                                           C.
      Like all other team members, Victorian also assisted with tank-to-tank
transfers. On June 25, 2014, Victorian assisted with a transfer from Tank 123
to Tank 107. During the transfer, Victorian was pulling an air hose up a
staircase to reach an elevated platform near Tank 107, in order to blow out a
pipeline. He prepared to throw the hose “to get [it] nearer” the pipeline he was
blowing out. The hose “apparently became hooked on the bottom step,” such
that when Victorian attempted to throw it, the hose “jerked him back in the
opposite direction from where he was throwing the hose.” Victorian
“immediately felt pain in his ‘neck and upper extremity’” but finished his shift.
                                           D.
      The next day, Victorian visited Elmwood Industrial Medical Center in
Metairie, Louisiana, complaining of pain in his left shoulder, scapula, and
lower neck. Over the following weeks, Victorian returned several times to
Elmwood, complaining of more pain. He was diagnosed with cervical
radiculopathy, and on July 29, 2014, his physician noted he had “no work
capacity.”


      3 “Blowing out” is a process by which air is pumped through a pipeline to force oil
products out of it.


                                           3
     Case: 18-60662       Document: 00515212345         Page: 4     Date Filed: 11/25/2019


                                       No. 18-60662

       On September 8, 2014, Victorian was referred to a neurosurgeon, Lucien
Miranne. Dr. Miranne diagnosed Victorian with disc herniation and
recommended an electromyogram and medication. Based on the effectiveness
of the electromyogram, Dr. Miranne “deferred any surgical consideration” and
recommended nonsurgical treatment instead. At IMTT’s behest, Dr. Karen J.
Ortenberg examined Victorian on December 15, 2015, and opined that he was
a good candidate for cervical fusion. She also opined that if Victorian did not
want to pursue surgery, he had reached maximum medical improvement
(“MMI”). 4
       On August 12, 2016, after months of fruitless nonsurgical treatment, Dr.
Miranne recommended Victorian undergo a cervical discectomy and fusion.
Victorian told Dr. Miranne he intended to undergo the surgery. Victorian’s
brief states that he has undergone the procedure and is now recovering.
                                             E.
       Stacie A. Nunez, an IMTT rehabilitation counselor, submitted a
vocational rehabilitation report for Victorian on February 29, 2016. Nunez
reviewed Victorian’s medical records and work history and developed a list of
jobs near Victorian’s residence that would be compatible with his medical
condition, education, and experience. With the help of his wife, Victorian
applied to many jobs, both online and in person, but he received no offers.
                                             F.
       Victorian made a claim for benefits under the Act against IMTT, which
IMTT contested. In a lengthy and detailed order, the ALJ concluded that



       4 After an employee reaches MMI, his injury is deemed “permanent,” and he may
become eligible for federal vocational rehabilitation. La. Ins. Guar. Ass’n v. Abbott, 40 F.3d
122, 126 (5th Cir. 1994) (citations omitted). At that point, the otherwise-liable employer can
stop compensating him for his disability. Id. It would thus reduce IMTT’s liability for
Victorian to have already reached MMI.


                                              4
    Case: 18-60662      Document: 00515212345   Page: 5   Date Filed: 11/25/2019


                                 No. 18-60662

Victorian stated a valid claim under the Act and rejected IMTT’s objections.
The ALJ also found that Victorian had not yet reached MMI and was
temporarily totally disabled. The ALJ ordered IMTT to pay Victorian
compensation for temporary total disability starting from July 30, 2014.
      IMTT appealed to the Board, arguing among other things that:
(1) Victorian’s injury did not occur on an Act-covered “situs,” see 33 U.S.C.
§ 903(a); (2) at the time of his injury, Victorian was not “engaged in maritime
employment,” id. § 902(3); (3) the ALJ’s finding that Victorian had not reached
MMI was not supported by substantial evidence; and (4) the ALJ’s finding that
Victorian had adequately sought alternate employment was not supported by
substantial evidence.
      The Board rejected these arguments (and others not before us) and
affirmed the ALJ’s order. As relevant here, the Board held that the Facility is
a “terminal” within the Act’s ambit and that Victorian’s “job duties as an
assistant shift foreman” rendered him a maritime employee. The Board
affirmed the ALJ’s factual findings that Victorian had not met MMI and that
he had exercised due diligence in seeking alternate employment.
      IMTT timely petitioned for review. The Director of the Office of Worker’s
Compensation Programs joins Victorian in defending the Board’s decision. See
Wood Grp. Prod. Servs. v. Malta, 930 F.3d 733, 736 n.4 (5th Cir. 2019) (“The
Director is a party to the litigation of disputed claims under the Act at all
stages of the litigation.” (citation omitted)). We have jurisdiction under 33
U.S.C. § 921(c).




                                       5
    Case: 18-60662    Document: 00515212345     Page: 6   Date Filed: 11/25/2019


                                 No. 18-60662

                                       II.
      Where the facts are not in dispute, we review de novo the Board’s legal
conclusion that a worker is covered under the Act. Wood Grp., 930 F.3d at 736–
37 (citing New Orleans Depot Servs., Inc. v. Zepeda, 718 F.3d 384, 387 (5th Cir.
2013) (en banc)). We must also ensure the Board’s decision treated as
“conclusive” the ALJ’s findings of fact, so long as they were “supported by
substantial evidence in the record considered as a whole.” 33 U.S.C. § 921(b)(3);
see also Port Cooper/T. Smith Stevedoring Co. v. Hunter, 227 F.3d 285, 287
(5th Cir. 2000) (same). In reviewing the ALJ’s fact findings, neither the Board
nor this panel may “substitute [its] judgment for that of the ALJ” or “reweigh
or reappraise the evidence.” Hunter, 227 F.3d at 287 (cleaned up).
                                      III.
      “[T]he Act ‘provides compensation for the death or disability of any
person engaged in maritime employment,’ under certain conditions.” Wood
Grp., 930 F.3d at 736 (cleaned up) (quoting Herb’s Welding v. Gray, 470 U.S.
414, 415 (1985)). In its petition, IMTT contends the Board erred in affirming
the ALJ’s decisions that (1) Victorian’s injury occurred on a maritime situs;
(2) Victorian was engaged in maritime employment; (3) Victorian had not
reached MMI; and (4) Victorian adequately sought alternative employment.
We address each argument in turn.
                                       A.
      The Act applies only to claimants injured “on a maritime situs.” Coastal
Prod. Servs., Inc. v. Hudson, 555 F.3d 426, 431 (5th Cir. 2009). This means that
a claimant’s injury must have
      occurr[ed] upon the navigable waters of the United States
      (including any adjoining pier, wharf, dry dock, terminal, building
      way, marine railway, or other adjoining area customarily used by
      an employer in loading, unloading, repairing, dismantling, or
      building a vessel).


                                       6
     Case: 18-60662      Document: 00515212345         Page: 7    Date Filed: 11/25/2019


                                      No. 18-60662

33 U.S.C. § 903(a). Our cases have conceptualized the situs requirement as
having two components: geographic and functional. Wood Grp., 930 F.3d at 737
(citations omitted).
      To satisfy the geographic component—i.e., that the area of injury be
“adjoining” navigable waters—the area must “border on” or “be contiguous
with” navigable waters. Zepeda, 718 F.3d at 393–94. To satisfy the functional
component, our precedent requires a more complicated analysis. If the area of
injury is putatively one enumerated under § 903(a)—a “pier, wharf, dry dock,
terminal, building way, [or] marine railway”—then we ask whether that area
has “some maritime purpose.” Thibodeaux v. Grasso Production Management,
Inc., 370 F.3d 486, 493 (5th Cir. 2004); see also Wood Grp., 930 F.3d at 738–40
(discussing Thibodeaux). If, on the other hand, the area is not one of the
enumerated places but instead an “other adjoining area,” we ask whether that
area is “customarily used by an employer in loading, unloading, repairing,
dismantling, or building a vessel.” 33 U.S.C. § 903(a); see also Zepeda, 718 F.3d
at 389; Wood Grp., 930 F.3d at 739–40.
      We agree with the Board’s conclusion—and with its affirmance of the
ALJ’s findings—that Victorian fulfills the Act’s situs requirement because the
Facility (1) adjoins navigable waters (meeting the geographic component) and
(2) qualifies as a “terminal” under § 903(a) and serves the maritime purpose of
loading and unloading vessels (meeting the functional component). 5
                                            1.
      We first consider the determination that the Facility adjoins navigable
waters and therefore satisfies the geographic component of the situs test.
      The ALJ correctly relied on our holding in Zepeda that to satisfy this

       5The ALJ held alternatively that the Facility is an “other adjoining area customarily
used by an employer in loading [and] unloading . . . a vessel.” Like the Board, we conclude
the Facility is a “terminal” and therefore will not review the ALJ’s alternative holding.


                                             7
    Case: 18-60662     Document: 00515212345      Page: 8   Date Filed: 11/25/2019


                                  No. 18-60662

component, the putative situs must “border on” or “be contiguous with
navigable waters.” See Zepeda, 718 F.3d at 392. The ALJ found that the
Facility, “although large in size, is situated along the navigable waters of the
Mississippi River.” It also found that the Facility’s activities center on its dock
and that it is a “discrete shoreside facility.” The Board affirmed, holding that
the Facility was a “contiguous” area that “adjoin[ed] the water.”
      We find no error in these determinations. Both the Board and the ALJ
inquired, as our precedent requires, whether the Facility borders on or is
contiguous with navigable waters. See id. As the Board properly concluded, the
ALJ’s finding that the Facility borders the Mississippi River is supported by
substantial evidence, including aerial photographs of the Facility and ample
testimony regarding its dock and physical connections to the river.
      IMTT does not dispute that the Facility as a whole adjoins the river but
argues that the particular platform on which Victorian was injured is too far
from the river to fulfill the geographic component. We disagree. “It is the parcel
of land underlying the employer’s facility that must adjoin navigable waters,
not the particular part of that parcel upon which a claimant is injured.”
Zepeda, 718 F.3d at 392; cf. BPU, 732 F.3d at 461 (focusing on “the general
purpose of the area rather than requiring ‘every square inch of an area’ to be
used for a maritime activity” (quoting Hudson, 555 F.3d at 435)). The only case
on which IMTT relies to support this argument, Zepeda, does not help its
position, as no part of the facility at issue there adjoined navigable waters. See
718 F.3d at 394 (“[T]here is no dispute that the Chef Yard . . . did not adjoin
navigable waters.”).
                                        2.
      We next consider the determination that the Facility satisfies the
functional component of the situs requirement because the Facility is a



                                        8
    Case: 18-60662     Document: 00515212345      Page: 9   Date Filed: 11/25/2019


                                  No. 18-60662

“terminal” under § 903(a) that had “some maritime purpose.”
                                        a.
      The Act does not define “terminal,” and, as the ALJ correctly noted,
neither have we. For guidance, the ALJ looked to an OSHA regulation,
Webster’s Dictionary, and a definition invoked by the Supreme Court.
      The pertinent OSHA regulation defines a “marine terminal” as
      wharves, bulkheads, quays, piers, docks and other berthing
      locations and adjacent storage or adjacent areas and structures
      associated with the primary movement of cargo or materials from
      vessel to shore or shore to vessel including structures which are
      devoted to receiving, handling, holding, consolidating and loading
      or delivery of waterborne shipments or passengers.

29 C.F.R. § 1917.2. The regulation further explains that “[t]he term does not
include production or manufacturing areas nor does the term include storage
facilities directly associated with those production or manufacturing areas.”
Id. The dictionary the ALJ cited defines “terminal” as “‘[o]f, relating to,
situated at, or forming an end or boundary,’ ‘relating to or occurring at the end
of a section or series,’ ‘either end of a transportation line, as a railroad.’” See
WEBSTER’S II NEW RIVERSIDE UNIVERSITY DICTIONARY 1194 (1988). Finally,
the ALJ also relied on a state commission’s definition of “marine terminal”
which the Supreme Court cited as “useful”:
      an area which includes piers, which is used primarily for the
      moving, warehousing, distributing or packing of waterborne
      freight or freight to or from such piers, and which, inclusive of such
      piers, is under common ownership or control.

Ne. Marine Terminal Co. v. Caputo, 432 U.S. 249, 268 n.30 (1977) (citation
omitted).
      Applying these definitions, the ALJ concluded that the Facility is a
“terminal” under the Act. The ALJ relied on testimony that all the product
stored at the Facility departs it by ship and that most arrives by ship, too. The


                                        9
    Case: 18-60662       Document: 00515212345          Page: 10     Date Filed: 11/25/2019


                                       No. 18-60662

ALJ also cited testimony that the Facility’s dock is used by barges every day
and that several barges dock there. The ALJ further considered that IMTT
itself refers to the Facility as a “terminal.” The Board affirmed. Specifically,
the Board held that the definitions relied on by the ALJ “describe[d] both the
physical attributes of the area and the maritime purpose of the docks, pipelines
and storage tanks at employer’s Gretna facility, which is to move waterborne
shipments from vessel to shore and product from shore to vessel.”
       We find no error in this analysis. Like the Board, we conclude that the
definitions of “marine terminal” on which the ALJ relied are pertinent. The Act
employs the undefined word “terminal” as a “maritime term of art,” and
therefore we must give the term its “established” meaning in the maritime
industry. McDermott Int’l, Inc. v. Wilander, 498 U.S. 337, 342 (1991). The
definition relied on in Caputo was, as the Supreme Court explained, a “useful
indicator[] of the terminology used by the industry.” 432 U.S. at 268 n.30.
Similarly, the OSHA definition—found in Part 1917 of the Department of
Labor regulations concerning “marine terminals”—provides relevant evidence
of established industry usage of the term. See generally 29 C.F.R. § 1917.1(a)
(providing “[t]he regulations of this part apply to employment within a marine
terminal as defined in § 1917.2”). Of particular relevance here, the definition
“includ[es] structures which are devoted to receiving, handling, holding,
consolidating and loading or delivery of waterborne shipments.” Id. § 1917.2
(emphases added); accord Caputo, 432 U.S. at 268 n.30 (a terminal is an area
“used primarily for the moving, warehousing, distributing or packing of
waterborne freight” (emphases added)). 6




       6 We find less helpful Webster’s generic definition of “terminal,” given that “terminal”
as used in the Act is a maritime term of art.


                                              10
    Case: 18-60662    Document: 00515212345      Page: 11   Date Filed: 11/25/2019


                                  No. 18-60662

      Moreover, as the Board concluded, substantial evidence supported the
ALJ’s finding that the Facility falls comfortably within these definitions of
“terminal.” In particular, the ALJ relied on undisputed testimony that the
Facility “receives” oil products, “consolidates and/or mixes product, stores
product, and transports or loads product out of the facility.” The ALJ also relied
on undisputed testimony that the Facility has a number of “adjacent”
structures that are “devoted to receiving, handling, holding, consolidating and
loading or delivery of waterborne shipments.” In addition, while IMTT’s label
for the Facility—a “marine terminal”—is not dispositive, the ALJ reasonably
found that it provides some evidence that the Facility meets the industry
definition of a “terminal.”
      For its part, IMTT offers no alternative definition of “terminal.” Instead,
it argues that in defining the term, the ALJ should not have relied on a
dictionary definition or an OSHA regulation but should instead have taken the
“functional approach” mandated by our decision in Thibodeaux. IMTT
misreads our precedent. Our “functional approach” does not inform the inquiry
whether a particular locale falls within one of § 903(a)’s enumerated terms.
Instead, it asks the subsequent and distinct question whether a particular
locale has a “maritime purpose.” See Thibodeaux, 370 F.3d at 488–89
(“functional approach” requires that putative situs also “serve a maritime
purpose” (citations omitted)).
      IMTT also attacks head-on the conclusion that the Facility meets the
definition of a “terminal.” In IMTT’s view, the Facility should instead be
characterized as either a “storage” facility, or perhaps—pointing to its heating
and sparging processes—a “manufacturing” facility. Emphasizing these
aspects of the Facility, IMTT argues that the Facility “is not just the end of a
transportation line for vessels” and therefore not a “terminal.” This argument,



                                       11
    Case: 18-60662       Document: 00515212345          Page: 12     Date Filed: 11/25/2019


                                       No. 18-60662

however, ignores the OSHA and Caputo definitions, which include not only
structures used for loading and unloading vessels but also those used for
“receiving, handling, holding, consolidating,” and “warehousing” products. See
29 C.F.R. § 1917.2; Caputo, 432 U.S. at 268 n.30. Indeed, only lines later in its
brief, IMTT admits that the Facility is “engaged in loading, unloading, [and]
storage.” Similarly, the Facility’s heating and sparging procedures do not
convert it into a “manufacturing facility,” as IMTT contends. If anything, these
procedures reinforce its characterization as a shipping terminal: the fuel it
blends is used to power the vessels that dock at the Facility, and the Facility
heats oil in part to make it easier to load and unload from vessels. 7
       Finally, IMTT argues that because the Facility is “mixed-use,” the Board
should have analyzed it as an “other adjoining area” instead of a “terminal.”
But IMTT cites no cases suggesting a “mixed-use” facility cannot be a
“terminal” but can constitute only an “other adjoining area.” And, as discussed
above, the OSHA and Caputo definitions make clear that the term “marine
terminal” can encompass facilities with several functions.
                                             b.
       We also agree with the Board that the ALJ’s finding that the Facility has
“some maritime purpose” was supported by substantial evidence.
       The Board identified the relevant legal standard, namely that an
enumerated situs is marked not only by its physical characteristics but also by
its “maritime purpose.” Thibodeaux, 370 F.3d at 488–89. As already explained,



       7 For similar reasons, we reject IMTT’s argument that the Facility’s non-shipping
structures—like its “guard shack,” “office building,” and “product testing facilities”—
somehow strip the Facility of its terminal status. This argument again ignores the OSHA
and Caputo definitions, both of which show that a “marine terminal” encompasses facilities
that do more than simply load and unload cargo. See 29 C.F.R. § 1917.2 (term includes
structures devoted to “handling, holding, [and] consolidating” cargo); Caputo, 432 U.S. at 268
n.30 (term includes structures used for “warehousing, distributing or packing” cargo).


                                             12
    Case: 18-60662      Document: 00515212345        Page: 13    Date Filed: 11/25/2019


                                    No. 18-60662

this is the “functional approach” to the situs inquiry. Id. The Board also
correctly noted that not “every square inch of an area” must be used for
maritime activity. Hudson, 555 F.3d at 435.
      We affirm the Board’s holding that substantial evidence supported the
ALJ’s finding that the Facility has “some maritime purpose.” See Thibodeaux,
370 F.3d at 488–89. The Board pointed to the “[s]ubstantial evidence of record”
supporting “the finding that the Gretna facility ships and receives the
overwhelming majority of its liquid bulk product from vessels at a dock on its
property, and has 60 storage tanks for the liquid bulk product that is unloaded
directly from ship to tanks and stored there.” This finding rests on the
unrefuted testimony of multiple IMTT employees. Moreover, as we have
recently reaffirmed, the “maritime purpose” test is fulfilled by evidence that
the putative situs is used for loading or unloading vessels. See Expeditors &
Prod. Serv. Co., Inc. v. Spain, No. 18-60895, Slip Op. at 3 (5th Cir. Nov. 4,
2019), as revised Nov. 5, 2019 (citing Thibodeaux, 370 F.3d at 488–89).
      The Board also correctly rejected IMTT’s “misguided” argument that
because some “manufacturing”—blending and sparging 8—occurred at Gretna
Terminal, it lacked maritime purpose. The Board correctly noted that not
“every square inch of an area” must be used for maritime activity. Hudson, 555
F.3d at 435. Based on substantial evidence, the ALJ found that no tanks are
dedicated solely to these processes and that all sixty of the Facility’s tanks are
customarily used to load and unload vessels. As we have held more than once
before, a covered situs “need not be used exclusively or even primarily for
maritime purposes, as long as it is customarily used for significant maritime
activity.” Hudson, 555 F.3d at 432; see also BPU, 732 F.3d at 461 (“[T]he site


      8 We assume only for the sake of argument that “blending and sparging” are properly
considered “manufacturing” processes.


                                           13
   Case: 18-60662     Document: 00515212345      Page: 14   Date Filed: 11/25/2019


                                  No. 18-60662

of the injury need not be ‘exclusively’ or ‘predominantly’ used for unloading—
only customarily.” (citation omitted)).
                                          B.
      We turn next to the Board’s conclusion that Victorian fulfills the Act’s
status requirement. As explained above, the status requirement means that
Victorian must have been “engaged in maritime employment” at the time of
his injury. 33 U.S.C. § 902(3).
      The ALJ found that Victorian’s “employment as a whole was an integral
part of the loading and unloading operations at the Gretna terminal.” The ALJ
supported this conclusion by reasoning that Victorian’s
      activities of opening and closing valves which directed the flow of
      product into specific tanks, monitoring and lighting-up the
      pipelines, reading the gauges on tanks, and communicating with
      the dockmen to assist in the smooth transfer of product from the
      moored vessels into the tanks, were all integral parts of the loading
      and unloading process at the terminal and were one step in the
      direct chain of unloading or loading vessels.

The ALJ concluded that “[u]ndoubtedly, none of the product would be loaded
or unloaded on vessels without [Victorian] performing his duties in the tank
yard.” The Board affirmed the ALJ, concluding substantial evidence showed
that Victorian’s “job duties were integral to the loading and unloading process”
and that Victorian therefore satisfied the status requirement.
      We find no error in the Board’s analysis. The Board correctly noted that
a worker is “engaged in maritime employment” under § 902(3) if he is loading
or unloading a vessel at the time of injury or if his employment as a whole
entails loading or unloading vessels. Hudson, 555 F.3d at 439. To meet the
latter criterion, the worker need not spend a “substantial” amount of time
loading or unloading. Boudloche v. Howard Trucking Co., 632 F.2d 1346, 1347
(5th Cir. 1980); see also id. (worker covered despite spending only 2.5 to 5



                                          14
   Case: 18-60662       Document: 00515212345    Page: 15   Date Filed: 11/25/2019


                                  No. 18-60662

percent of his time loading and unloading); Hudson, 555 F.3d at 440 (worker
covered despite spending only 10 percent of his time in maritime activities).
Instead, as the Board wrote, the worker need only spend “some” time doing
maritime work. Caputo, 432 U.S. at 273.
      The Board also correctly concluded that substantial evidence supported
the ALJ’s findings on Victorian’s maritime status. Victorian was tasked with
monitoring and effecting the flow of oil products, opening and closing manifolds
to direct flow, and communicating with other team members to ensure vessels
were loaded and unloaded properly. He visited the dock and assisted with
loading and unloading every day. IMTT fails to explain why this does not
constitute substantial evidence supporting the ALJ’s maritime status finding.
      Finally, to support its position that Victorian lacks maritime status,
IMTT leans heavily on Judge Clement’s concurrence in Zepeda, 718 F.3d at
394 (Clement, J., concurring). Even if that concurrence were circuit law (it is
not), that would not help IMTT. To determine maritime status, Judge
Clement’s Zepeda concurrence asked whether the employee engages in “the
type of customary maritime work that a dockworker or longshoreman would
have to perform in order to successfully transfer cargo between ship and land
transportation.” Id. Contrary to IMTT’s argument, however, the ALJ found
that Victorian’s “employment as a whole[] was an integral part of the loading
and unloading operations at the Gretna terminal.”
      In sum, we affirm the Board’s determination that Victorian had
maritime status under the Act.
                                       C.
      We next consider the Board’s affirmance of the ALJ’s finding that
Victorian had not reached MMI, which IMTT argues was not supported by
substantial evidence.



                                       15
   Case: 18-60662     Document: 00515212345      Page: 16   Date Filed: 11/25/2019


                                  No. 18-60662

      As the Board correctly observed, MMI “is reached when an injury has
received the maximum benefit of treatment such that the patient’s condition
will not improve.” Gulf Best Elec., Inc. v. Methe, 396 F.3d 601, 605 (5th Cir.
2004). But “[i]f a physician determines that further treatment should be
undertaken, then . . . further medical improvement is possible until such
treatment has been completed—even if, in retrospect, it turns out not to have
been effective.” La. Ins. Guar. Ass’n v. Abbott, 40 F.3d 122, 126 (5th Cir. 1994).
The Board was obligated to defer to the ALJ’s finding unless it was not
supported by substantial evidence. Hunter, 227 F.3d at 287.
      We agree with the Board that the ALJ’s finding was supported by
substantial evidence. The ALJ scoured Victorian’s medical records with
extraordinary care. The record shows that although Dr. Miranne initially
recommended nonsurgical treatment for Victorian’s back, it eventually became
clear that Victorian’s physical rehabilitation was ineffective and that surgery
would have made “further medical improvement . . . possible.” Abbott, 40 F.3d
126. Both Drs. Miranne and Ortenberg recommended the surgery, evidence
that they had “determine[d] that further treatment should be undertaken.” Id.
The record also reflects that on August 12, 2016, Victorian told Dr. Miranne he
intended to undergo the surgery.
      IMTT contends that Victorian achieved MMI on December 15, 2015,
when Dr. Ortenberg opined that if Victorian chose not to pursue surgery, then
he had achieved MMI. IMTT points to record evidence suggesting that
Victorian did not pursue surgery immediately after it was recommended to him
by Dr. Ortenberg, choosing instead a more conservative course of treatment.
IMTT further argues that the “mere expression of a desire to undergo surgery
does not automatically render a claimant temporarily and totally disabled.”
IMTT contends that because Victorian would have achieved MMI and could



                                       16
   Case: 18-60662    Document: 00515212345      Page: 17   Date Filed: 11/25/2019


                                 No. 18-60662

have returned to some form of work if he chose not to pursue the recommended
surgery, the Board’s reading of the Act “would allow a claimant to live in a
[perpetual] state of temporary disability” and that “it is the actual surgical
procedure and subsequent recovery itself that would render a claimant
temporarily disabled”
      IMTT’s argument is unconvincing. There may be a point after which a
claimant’s unreasonable delay in electing further treatment leads to de facto
MMI. The Director suggests as much, and the Act allows the ALJ or the
Secretary of Labor to suspend payment if a claimant “unreasonably refuses to
submit to medical or surgical treatment . . . unless the circumstances justified
the refusal.” Methe, 396 F.3d at 604 (quoting 33 U.S.C. § 907(d)(4)). But IMTT
has not articulated where that point may be, identified any evidence that
Victorian’s delay was unreasonable, or supplied legal authority that Victorian
bears the burden of proving his delay was reasonable.
      Instead, IMTT seems to suggest that to avoid slipping into MMI,
Victorian had an affirmative duty immediately to undergo every kind of
treatment available. Again, IMTT cites no authority for this proposition, which
is contrary to our precedent. See Methe 396 F.3d at 605 (MMI reached only
when “an injury has received the maximum benefit of treatment such that the
patient’s condition will not improve.”); Abbott, 40 F.3d at 126 (MMI not reached
“[i]f a physician determines that further treatment should be undertaken”).
                                      D.
      Finally, we turn to the Board’s affirmance of the ALJ’s finding that
Victorian reasonably sought alternative employment.
      Victorian claims “temporary total” disability, one of the types of
disability for which the Act mandates varying compensation levels. See




                                      17
    Case: 18-60662        Document: 00515212345          Page: 18     Date Filed: 11/25/2019


                                       No. 18-60662

generally 33 U.S.C. § 908. 9 To establish temporary total disability, a claimant
must “demonstrate” that his injury has rendered him “unable to perform his
former longshore employment tasks.” Abbott, 40 F.3d at 127. The employer can
respond by “establish[ing] that the employee is capable of performing other
realistically available jobs.” Id. If the employer succeeds on that showing, the
claimant’s disability remains total (rather than becoming “partial”) only if he
“demonstrates that he diligently tried and was unable to secure such
employment.” Roger’s Terminal, 784 F.2d at 691.
       Here, it is undisputed that Victorian established a prima facie case and
that IMTT responded adequately by providing Victorian a list of suitable
alternative jobs. IMTT does not contest that Victorian applied for those jobs
but claims he was not diligent in trying to secure alternative employment. We
disagree.
       The ALJ identified a trove of evidence demonstrating Victorian’s efforts
to find alternative employment. This includes a “job application log” Victorian
created, detailing several applications he had submitted. The ALJ also
identified testimony from both Victorian and his wife that Victorian applied
for several other positions online. Victorian’s wife testified further that she and
her daughter had on separate occasions driven Victorian to workplaces to apply
for other jobs.
       IMTT responds that the ALJ disregarded testimony from Stacie Nunez
that some employers listed in the labor market survey she conducted had not



       9 Among these types are “total permanent, permanent partial, temporary total, and
temporary partial disabilities.” Roger’s Terminal & Shipping Corp. v. Smith, 784 F.2d 687,
690 (5th Cir. 1986). The Act does not define these terms. New Orleans (Gulfwide) Stevedores
v. Turner, 661 F.2d 1031, 1037 (5th Cir. 1981). But “[i]t is settled law that the degree of
disability is determined not only on the basis of physical condition but also on factors such as
age, education, employment history, rehabilitative potential, and the availability of work that
the claimant can do.” Smith, 784 F.2d at 691 (cleaned up).


                                              18
   Case: 18-60662     Document: 00515212345     Page: 19   Date Filed: 11/25/2019


                                 No. 18-60662

received applications from Victorian. Elsewhere, IMTT claims that the ALJ
was wrong to find Victorian credible because while he had testified that a
particular employer did not respond to his application, he had in fact “received
a letter” from the employer “informing him that he was no longer being
considered for the position.” These arguments do little to offset the substantial
evidence on which the ALJ relied. The ALJ acknowledged Nunez’s testimony
and analyzed it at length. Even assuming Victorian conflated one employer’s
rejection with another’s non-response, it would hardly be grounds to impeach
the rest of his testimony. And even if we found merit in these arguments, to
accept them now would be to inappropriately “reweigh” and “reappraise the
evidence.” Hunter, 227 F.3d at 287 (cleaned up).
                                      ***
      The petition for review is DENIED.




                                       19